Title: From George Washington to Heman Swift, 6 May 1782
From: Washington, George
To: Swift, Heman


                        
                            Sir,
                             6 May 1782
                        
                        I have this moment received your Letter of this morning—and am exceedingly obliged to you for your care in
                            preventing the dangerous commotion which was threatned in your line.
                        I have now to desire that you will apply to Major General Heath to appoint a Court Martial for the immediate
                            Trial of the two Serjeants who were the Ring leaders, and report their proceedings to me.

                    